Citation Nr: 1510956	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as based on in-service radiation exposure.  

2.  Entitlement to service connection for squamous cell carcinoma of the vocal cords, to include as based on in-service radiation exposure.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Jackson RO.  The Lincoln RO certified this case to the Board on appeal.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  Following that November 2014 hearing, and subsequent to the RO's February 2013 statement of the case, the Veteran submitted additional evidence in support of his claims.  The Veteran's representative also submitted a waiver allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the 1950's, nuclear testing was performed on the Eniwetok Atoll.  See 38 C.F.R. § 3.309 (d)(3)(iv)(C) (2014).  While the Veteran did not serve on the Eniwetok Atoll at the time of the nuclear testing, his service personnel records indicate that he served aboard the USS Monticello, which deployed to the Eniwetok Atoll in March 1978 and April 1978.  The USS Monticello arrived at the Eniwetok Atoll in 1978 to operate as a "floating garage" for repairing the Department of the Interior's environmental clean-up crews' landing craft.  The Veteran's service personnel file verifies that he contributed direct support to the Defense Nuclear Agency's clean-up project as lift cargo operator during the USS Monticello's 1978 Eniwetok deployment.  The Defense Nuclear Agency is now known as the Defense Threat Reduction Agency (DTRA).  

The Veteran's Omaha, Nebraska VA Medical Center (VAMC) treatment records further document current diagnoses for esophageal cancer in May 2012 and cancer of the vocal cords in June 2012.  Remand is required to obtain a radiation dose estimate.    

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for esophageal cancer or cancer of the vocal cords.  (See the February 9, 2011 Grand Island VA Community Based Outpatient Clinic (CBOC) treatment records with reference to seeing a private doctor 5 months prior for reflux).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

2.  Secure any outstanding, relevant VA medical records, to include any records dated from January 2013 to the present from the Omaha VAMC and Grand Island VA CBOC.  

3.  Forward the Veteran's service records, including those he has submitted reflecting the 1978 deployment to the Eniwetok Atoll, to the Undersecretary for Health in accordance with the proper procedures for obtaining dose estimates outlined at 38 C.F.R. § 3.311(a)(2); and request a radiation dose estimate for the Veteran.  

4.  After obtaining a dose estimate and any outstanding treatment records, if the requirements of 38 C.F.R. § 3.311(b)(1) are met, refer the claims for service connection to VA's Under Secretary for Benefits for an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's esophageal cancer or cancer of the vocal cords resulted from exposure to radiation in service.  

5. After completing this indicated development, all of the claims remaining on appeal should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


